UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended:December 31, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54133 CENTURY NEXT FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) Louisiana 27-2851432 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 505 North Vienna Street, Ruston, Louisiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(318) 255-3733 Securities registered pursuant to Section 12(b) of the Act:none Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESo NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YESo NO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNO x The aggregate market value of the 866,415 shares of the Registrant’s common stock held by non-affiliates, based upon the closing price of $16.85 for the common stock as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $14.6 million.Shares of common stock held by the registrant’s executive officers, directors and certain benefit plans have been excluded since such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. Number of shares of common stock outstanding as of March 21, 2012: 1,058,000 DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the 2012 Annual Meeting of Shareholders are incorporated by reference into Part III, Items 10-14 of this Form 10-K. CENTURY NEXT FINANCIAL CORPORATION 2-K TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 23 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 23 Item 4. Mine Safety Disclosures 23 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 35 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 66 Item 9A(T). Controls and Procedures 66 Item 9B. Other Information 67 PART III Item 10. Directors, Executive Officers and Corporate Governance 67 Item 11. Executive Compensation 67 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 67 Item 13. Certain Relationships and Related Transactions, and Director Independence 68 Item 14. Principal Accounting Fees and Services 68 PART IV Item 15. Exhibits and Financial Statement Schedules 69 SIGNATURES 70 Forward-Looking Statements This Annual Report on Form 10-K contains certain forward looking statements (as defined in the Securities Exchange Act of 1934 and the regulations thereunder).Forward looking statements are not historical facts but instead represent only the beliefs, expectations or opinions of Century Next Financial Corporation and its management regarding future events, many of which, by their nature, are inherently uncertain. Forward looking statements may be identified by the use of such words as: “believe”, “expect”, “anticipate”, “intend”, “plan”, “estimate”, or words of similar meaning, or future or conditional terms such as “will”, “would”, “should”, “could”, “may”, “likely”, “probably”, or “possibly.” Forward looking statements include, but are not limited to, financial projections and estimates and their underlying assumptions; statements regarding plans, objectives and expectations with respect to future operations, products and services; and statements regarding future performance. Such statements are subject to certain risks, uncertainties and assumption, many of which are difficult to predict and generally are beyond the control of Century Next Financial Corporation. and its management, that could cause actual results to differ materially from those expressed in, or implied or projected by, forward looking statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward looking statements: (1) economic and competitive conditions which could affect the volume of loan originations, deposit flows and real estate values; (2) the levels of non-interest income and expense and the amount of loan losses; (3) competitive pressure among depository institutions increasing significantly; (4) changes in the interest rate environment causing reduced interest margins; (5) general economic conditions, either nationally or in the markets in which Century Next Financial Corporation is or will be doing business, being less favorable than expected;(6) political and social unrest, including acts of war or terrorism; or (7) legislation or changes in regulatory requirements adversely affecting the business in which Century Next Financial Corporation will be engaged. Century Next Financial Corporation undertakes no obligation to update these forward looking statements to reflect events or circumstances that occur after the date on which such statements were made. As used in this report, unless the context otherwise requires, the terms “we,” “our,” “us,” “Century Next Financial,” or the “Company” refer to Century Next Financial Corporation, a Louisiana corporation, and the term the “Bank” refers to Bank of Ruston, a federally chartered savings bank and wholly owned subsidiary of the Company.In addition, unless the context otherwise requires, references to the operations of the Company include the operations of the Bank. PART I Item 1.Business. General.Century Next Financial was organized by Bank of Ruston in June 2010 to facilitate the conversion of the Bank from the mutual to the stock form (the “Conversion”) of ownership.A total of 1,058,000 shares of common stock of the Company were sold at $10 per share in the subscription and community offerings through which the Company received net proceeds of approximately $9.9 million, net of offering costs of approximately $651,000.The Company is a savings and loan holding company regulated by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board” or “FRB”). The Bank provides a variety of financial services primarily to individual customers through its main office and one branch in Ruston, Louisiana.The Bank’s primary deposit products are checking accounts, money market accounts, interest bearing savings and time deposits.Its primary lending products are residential mortgage loans.The Bank provides services to customers in the Ruston and surrounding areas. The Company’s operations are subject to customary business risks associated with activities of a financial institution holding company.Some of those risks include competition from other financial institutions and changes in economic conditions, interest rates and regulatory requirements. In preparing the financial statements, the Company is required to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. The financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of the Company’s financial condition, results of operations, changes in equity and cash flows for the periods presented. These adjustments are of a normal recurring nature and include appropriate estimated provisions.Certain amounts reported in prior periods have been reclassified to conform to the current period presentation. Such reclassifications had no effect on previously reported equity or net income. Market Area and Competition Bank of Ruston’s two banking offices are located in Lincoln Parish in central northern Louisiana and our market area includes the contiguous parishes of Claiborne, Bienville, Ouachita, Union and Jackson Parishes.We face significant competition in originating loans and attracting deposits.This competition stems primarily from commercial banks and mortgage-banking companies.Within our market area, eleven other banks, and credit unions are operating.Many of the financial service providers operating in our market area are significantly larger, and have greater financial resources, than us.We face additional competition for deposits from short-term money market funds and other corporate and government securities funds, mutual funds and from other non-depository financial institutions such as brokerage firms and insurance companies. 1 Lending Activities General.At December 31, 2011, the Company’s net loan portfolio amounted to $86.6 million, representing approximately 80.6% of its total assets at that date.The Company’s principal lending activity is the origination of one- to four-family residential loans and, to a lesser extent, commercial real estate and multi-family loans.At December 31, 2011, one- to four-family residential loans were $40.7 million or 46.9% of total loans, commercial real estate and multi-family residential loans were $19.8 million or 22.8% of the total loans, land loans totaled $6.6 million or 7.6% of total loans, residential construction loans totaled $4.3 million or 5.0%, home equity lines of credit were $1.6 million or 1.8%, commercial business loans totaled $7.9 million or 9.1% of the total loans, and consumer non-real estate loans totaled $5.9 million or 6.7% of the total loans. The types of loans that the Company may originate are subject to federal and state laws and regulations. Interest rates charged on loans are affected principally by the demand for such loans, the supply of money available for lending purposes and the rates offered by our competitors. These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the FRB, legislative and tax policies, and governmental budgetary matters. As a federally-chartered savings bank, Bank of Ruston is subject to a regulatory loan to one borrower limit.As of December 31, 2011, Bank of Ruston’s loans to one borrower limit was $2.3 million.At December 31, 2011, Bank of Ruston’s five largest loans or groups of loans-to-one borrower, including related entities, aggregated $1.5 million, $1.3 million, $1.3 million, $915,000 and $821,000.Each of Bank of Ruston’s five largest loans or groups of loans was performing in accordance with its terms at December 31, 2011. Loan Portfolio Composition.The following table shows the composition of our loan portfolio by type of loan at the dates indicated. December 31, (In thousands) Amount % Amount % Loans secured by real estate: Residential 1-4 family - held for sale $ % $ % Residential 1-4 family % % Commercial % % Multi-family % % Land % % Residential construction % % Home equity lines of credit % % Total % % Commercial loans % % Consumer loans, including overdrafts of $66 and $42 % % Total loans % % Less: Allowance for loan losses ) ) Net Loans $ $ Origination of Loans.The Company’s lending activities are subject to the written underwriting standards and loan origination procedures established by the board of directors and management. Loan originations are obtained through a variety of sources, primarily existing customers as well as new customers obtained from referrals and local advertising and promotional efforts. In addition, our loan officers actively solicit new loans throughout our local market area. Written loan applications are taken by our loan officers or through submission to the Bank of Ruston website and reviewed by the loan committee of the board of directors. The loan officer also supervises the procurement of credit reports, appraisals and other documentation involved with a loan.In accordance with its lending policy and loan underwriting standards, the Company obtains independent outside appraisals on its loans or broker valuations for small loans, under $250,000, or loans with low loan-to-value ratios. Borrowers must also obtain flood insurance policies when the property is in a flood hazard area. We have entered into correspondent loan sales agreements with several mortgage companies to purchase most of our long-term fixed rate owner-occupied residential mortgage loan originations. 2 Our loan approval process is intended to assess the borrower’s ability to repay the loan, the viability of the loan and the value of the property that will secure the loan.Loans up to our lending limit, which as of December31, 2011 was $2.3 million, are approved by the loan committee of the Board of Directors currently consisting of Messrs. Denny, Ewing, Reneau and Rogers.The Chief Executive Officer and Chief Credit Officer are both authorized to approve loans up to 5% of the Bank’s Capital which amounted to a limit of $766,000 for each at December 31, 2011.All loans in excess of $5,000 are reviewed weekly by the loan committee.The senior loan officer is an ex officio non-voting member of the board loan committee and serves as chairman.Exceptions for loan limits will be approved by management as authorized by the Board of Directors. The following table shows our total loans originated, purchased, sold and repaid during the periods indicated. The loans sold, reflected in the table, all consist of one-to four-family residential loans. Year Ended December 31, (In thousands) Residential 1-4 family real estate - held for sale $ $ Residential 1-4 family real estate Commercial real estate Multi-family real estate Land Residential construction real estate Home equity lines of credit Commercial loans Consumer loans Total loan originations Loans purchased - - Loans sold Loan principal repayments Total loans sold and principal repayments Net increase in total loans $ $ Although federal laws and regulations permit savings banks to originate and purchase loans secured by real estate located throughout the United States, Bank of Ruston concentrates its portfolio lending activity to its primary market area in Lincoln Parish, Louisiana and the surrounding area. Contractual Terms to Final Maturities.The following table shows the scheduled contractual maturities of our loans as of December 31, 2011, before giving effect to the allowance for loan losses.Demand loans, loans having no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less.The amounts shown below do not take into account loan prepayments. Due In 1 year Over 1 to More than or less 5 years 5 years Total (In thousands) Residential 1-4 family real estate $ Commercial real estate Multi-family real estate - Land Residential construction real estate - Home equity lines of credit - Commercial loans - Consumer loans Total $ 3 The following table shows the dollar amount of our loans at December 31, 2011, due after December 31, 2012, as shown in the preceding table, which have fixed interest rates or which have floating or adjustable interest rates. December 31, 2011 Fixed Variable Total (In thousands) Residential 1-4 family real estate $ $ $ Commercial real estate Multi-family real estate Land - Residential construction real estate - Home equity lines of credit - Commercial loans - Consumer loans - Total Scheduled contractual maturities of loans do not necessarily reflect the actual expected term of the loan portfolio.The average life of mortgage loans is substantially less than their average contractual terms because of prepayments. The average life of mortgage loans tends to increase when current mortgage loan rates are higher than rates on existing mortgage loans and, conversely, decrease when rates on current mortgage loans are lower than existing mortgage loan rates (due to refinancing of fixed-rate loans at lower rates). Under the latter circumstance, the weighted average yield on loans decreases as higher yielding loans are repaid or refinanced at lower rates. One- to Four-Family Residential Real Estate Loans.Our principal lending activity is the origination of loans secured by single-family residences. At December 31, 2011, $40.7 million or 46.9% of total loans consisted of one- to four-family residential loans including both owner occupied and non-owner occupied properties. It is our policy to originate loans as a first lien position on owner occupied residences up to the Bank’s legal lending limit, which at December 31, 2011, was $2.3 million.We originate fixed rate loans with terms of 15 or 30 years, the majority of which we sell into the secondary market. The loans we originate for portfolio primarily consist of short-term fixed rate loans with terms of three to five years and principal due at stated maturity. Such loans are amortizing over 10-20 years and we generally expect that many such borrowers will refinance with Bank of Ruston at the end of the term as we provide a streamlined refinancing process for the loan. Our residential loan portfolio includes both owner occupied and non-owner occupied properties. All of our non-owner occupied properties are financed with short-term 3 to 5 year loans and have loan-to-value ratios of 75%. Mortgages without private mortgage insurance are generally limited to 80%, or less, of the appraised value, or purchase price, of the secured real estate property.Exceptions to this policy may be approved by the management loan committee. Our guidelines for credit quality generally parallel the Federal National Mortgage Corporation, commonly called Fannie Mae, and the Federal Home Loan Mortgage Corporation, commonly called Freddie Mac, secondary market guidelines including income ratios and credit scores. Commercial Real Estate.As of December 31, 2011, loans secured by commercial real estate were $15.1 million, or 17.4% of total loans.Although commercial real estate is generally considered to have greater credit risk than certain other types of loans, management attempts to mitigate such risk by originating such loans in its local market area to known borrowers.Our commercial real estate loans primarily consist of owner-occupied business and retail properties. It is our current policy to lend in a first lien position on real property occupied as a commercial business property or mixed use properties.As of December 31, 2011, our commercial loans are limited to our legal lending limit of $2.3 million to individual borrowers and related parties.Commercial real estate loans are limited to a maximum of 75% of the lesser of appraised value or purchase price and primarily have fixed-rates and terms up to five years.We originate few adjustable rate commercial real estate loans.If the collateral consists of special purpose fixed assets, the maximum loan-to-value ratio is adjusted down based on the estimated cost to convert the property to general use.Extended amortization schedules up to 20 years may be offered if justified by the borrower’s financial strength and/or low loan-to-value ratio.Rate commitments are limited to 5 years with adjustments thereafter based on a negotiated rate or spread relative to a market index.Commercial real estate loans are presented to the applicable loan committee for review and approval, including analysis of the creditworthiness of the borrower. 4 Multi-family Residential Loans.We originate multi-family residential loans in our local market area primarily consisting of apartment rental properties.At December 31, 2011, our multi-family residential loans totaled $4.7 million, or 5.4% of total loans.Multi-family residential loans have loan-to-value ratios of 75% and terms up to five years.We require rental and cash flow data sufficient to cover the loan repayment as well as identify a secondary source of repayment, other than the sale of the collateral.Our policy requires multi-family residential loans in excess of $250,000 to be reviewed on an annual basis with updated documentation. Land Loans.As of December 31, 2011, land loans were $6.6 million, or 7.6% of the total loan portfolio.Land loans include land which has been acquired for the purpose of development, unimproved land and land acquired for agriculture or timber.Our loan policy provides for loan-to-value ratios of 75% on improved land or land acquired for development and 65% for unimproved land loans.Land loans are originated with fixed rates and terms up to five years.Although land loans generally are considered to have greater credit risk than certain other types of loans, we attempt to mitigate such risk by identifying secondary source of repayment for the land loan other than the sale of the collateral.It is our practice to only originate a limited amount of loans for speculative development to borrowers with whom we have a prior relationship.Our policy requires land loans in excess of $250,000 to be reviewed on an annual basis with updated documentation. Residential Construction Loans.The Company originates residential construction loans with loan-to-value ratios of 75% to 90%, or up to 95% with exceptions, with a firm commitment or takeout letter from a mortgage lender which is sufficient to pay off the loan. A significant amount of our residential construction loans are to the primary owners of the property, although to a lesser extent, we also lend to builders in our local market area. Loans for the substantial renovation of an existing home are underwritten and administered as construction loans.At December 31, 2011, $4.3 million, or 5.0% of our total loan portfolio consisted of residential construction loans. Home Equity Loans and Lines of Credit.The Company originates second mortgage residential loans and home equity lines of credit to finance minor renovations and repairs as well as for other consumer or investment purposes.Second mortgage loans and home equity lines of credit are primarily extended when Bank of Ruston holds the first mortgage on the collateral and are generally limited to loan-to-value ratios of 80% or less. At December 31, 2011, $1.6 million, or 1.8% of our total loans consisted of home equity loans and lines of credit. Commercial Business Loans. The Company originates commercial business loans secured by inventory and accounts receivable with terms up to five years.Our commercial business loans are to various types of business, including manufacturing, retail and service industries. Loan-to-value ratios for inventory range from 50% to 75% depending on the type and expected life.Accounts receivable have loan-to-value ratios between 50% to 75% depending on the type of credit. At December 31, 2011, $7.9 million, or 9.1% of our total loan portfolio consisted of commercial business loans. Consumer Non-real estate Loans.The Company originates consumer non-real estate loans that have terms up to five years and generally higher interest rates than residential mortgage loans.The consumer loans offered by Bank of Ruston consist of loans secured by deposit accounts with Bank of Ruston, automobile loans and other chattels such as boats, motor homes, trailers and consumer rubber tire tractors.Bank of Ruston will make unsecured consumer loans to customers with an established history of performance and capacity for repayment. At December 31, 2011, our consumer loans totaled $5.9 million, or 6.7% of total loans. Loan Origination and Other Fees.In addition to interest earned on loans, the Company may also receive loan origination fees or “points” for originating loans.Loan points are a percentage of the principal amount of the mortgage loan and are charged to the borrower in connection with the origination of the loan. Asset Quality General. The Company’s collection procedures provide that when a loan is 30 and 60 days past due, a notice is sent to the borrower.Borrowers who are 61-89 days delinquent will be sent a letter advising that payments must be received by the last day of the month. For those who are 90 days delinquent, a demand letter is sent by Bank of Ruston giving them 10 days within which the loan must be brought current.Customers who have not responded to the 90-day demand letter will receive an attorney’s letter advising them to bring the loan current.Late charges will be assessed based on the number of days specified in the note beyond the due date.The board of directors is notified of all delinquencies ninety days past due.In most cases, deficiencies are cured promptly.While Bank of Ruston generally prefers to work with borrowers to resolve such problems, Bank of Ruston will institute foreclosure or other collection proceedings when necessary to minimize any potential loss. Loans are placed on non-accrual status when management believes the probability of collection of interest is doubtful.When a loan is placed on non-accrual status, previously accrued but unpaid interest is deducted from interest income.We discontinue the accrual of interest income when the loan becomes 90days past due as to principal or interest. 5 Real estate acquired by Bank of Ruston as a result of foreclosure or by deed-in-lieu of foreclosure is classified as other real estate owned until sold.The Company did not have any other real estate owned at December 31, 2011 or 2010 but had $9,000 and $21,000, respectively, of other foreclosed assets other than real estate. Delinquent Loans.The following table shows the delinquencies in our loan portfolio as of the dates indicated. December 31, 2011 December 31, 2010 30-89 Days 90 Days or more 30-89 Days 90 Days or more (In thousands) Number Balance Number Balance Number Balance Number Balance Loans secured by real estate: Residential 1-4 family 14 $ 1 $ 7 $ 7 $ Commercial - Multi-family - Land 2 59 2 5 3 Residential construction - Home equity lines of credit - 1 20 - - Totals by loans secured by real estate 16 3 13 10 Commercial and industrial loans - 2 96 - - Consumer loans 11 62 1 1 10 76 2 10 Total delinquent loans 27 $ 4 $ 25 $ 12 $ Delinquent loans to total net loans % 6 Non-performing Assets. The following table shows the amounts of our non-performing assets, which include non-accruing loans, accruing loans 90 days or more past due, and other foreclosed assets at the dates indicated. We did not have any other real estate owned or troubled debt restructurings at any of the dates indicated. December 31, (In thousands) Non-accruing loans: Residential 1-4 family real estate $
